Citation Nr: 1718460	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office, which denied service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record in the Veterans Benefits Management System (VBMS) file.  

In June 2016, the Board denied service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was granted by the Court in December 2016.  

In March 2017, the Veteran requested that his case be remanded to the agency of original jurisdiction (AOJ) for review of additional evidence that he was submitting in connection with this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Further development is necessary before final adjudication of the claim on appeal is made. 

At the outset, it is important to note that in the June 2016 Board decision, service connection was denied for peripheral neuropathy for bilateral upper extremities and bilateral lower extremities.  It was unclear whether a December 2015 VA examination opinion provided an etiological relationship between the Veteran's Agent Orange exposure and his peripheral neuropathy.  The Board concluded that assuming, arguendo, that the December 2015 VA examiner's statement is a positive nexus opinion, the opinion was inadequate because it did not include a rationale.   

The parties stated that the Board erred by not ensuring that the December 2015 VA examination was returned to the examiner for clarification.  See 38 C.F.R. §  4.2 (2017) (When an examination report does not contain sufficient detail, it is incumbent upon the adjudicator to return the report as inadequate for evaluation purposes).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, the joint parties agreed that remand was required for the Board to return the opinion to the December 2015 VA examiner for clarification or to obtain a new opinion if the examiner is not available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the VBMS file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Thereafter, return the file to the VA examiner who drafted the December 2015 report, if available, to obtain an addendum opinion.  If the examiner who drafted the December 2015 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner must indicate in the addendum report that the VBMS claims file was reviewed.  

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service herbicide exposure caused/resulted in his peripheral neuropathy of the bilateral upper and lower extremities?  The examiner is reminded that the Veteran's in-service herbicide exposure is conceded.  

Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


